                 Case: 1:21-cv-00483 Document #: 5 Filed: 01/28/21 Page 1 of 1 PageID #:51
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                          REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                                FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                                 ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                      TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court           Northern District of Illinois, Eastern Division                    on the following
      G Trademarks or         G
                              ✔ Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
        21-cv-483                          1/27/2021                               Northern District of Illinois, Eastern Division
PLAINTIFF                                                                    DEFENDANT
 Bunker IP LLC                                                                 T-Mobile USA, Inc.



        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 US 7,181,237 B2                          2/20/2007                   Plaintiff

2 US 8,843,641 B2                          9/23/2014                   Plaintiff

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                     G   Answer       G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                         HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE
Thomas G. Bruton                                               /s/Paula Harrison                                               1/28/2021
                                                                                                                Format m/d/yyyy
Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                     Reset
